           Case 1:19-cr-00040-LEK Document 17 Filed 04/10/19 Page 1 of 3                               PageID #: 35

AO 199A (Rev.12/ 11 ) Order Scllino Conditions of Release                                                              Page I o f 3



                                            UNITED STATES DISTRICT COURT
                                                            District o f Hawai i

          UNITED STATES OF AMERICA                                        )
                                                                          )
                            Y.                                            )        Case N umber: CR 19-00040-LEK-1
                                                                          )
                                                                          )                          FILED IN TH E
          JOHN RABAGO                                                     )                  UNITED STATES DISTRICT COURT
                                                                                                 DISTRICT OF HAWAII
                                      Def endant                          )
                                                                                                    APR 10 2019
                                          ORDER SETTI NG CONDITIONS OF RELEASE 1                               /.J a . ll .M
                                                                                             at "- o'clock and.:Llmin.-f!'-
                                                                                               -SUE BEITIA, CLERK
IT IS ORDERED that the defendant' s re lease is subject to these conditions:                                            L5
          (1)         T he defendant must not violate federal, state or local law whi le on release.

          (2)        The defendant must cooperate in the collection of a DNA sample if the collection is authorized
                     by 42 U.S.C. § 14135a.

          (3)        The defendant must advise the court or pretrial services officer or superv ising officer in writing
                     before any change of residence or te lephone number.

          (4)        The defendant must appear in court as required and, if convicted, must surrender as directed to
                     serve a sentence that the comt may impose.

                     The defendant m ust appear at: US Courthouse. 300 Ala Moana Blvd. Honolulu. Hawaii on

                     If blank, defendant will be notified of nex t appearance.

          (5)        T he defendant must sign an Appearance Bond, if ordered.
           Case 1:19-cr-00040-LEK Document 17 Filed 04/10/19 Page 2 of 3                                         PageID #: 36

AO 1998 (Rev.12111) Additional Conditions of Release                                                                                 Page 2 of 3
                                                                                                                Case Number: CR 19-00040-LEK-1
                                                       Additional Conditions of Release

          IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

() (6)   The defendant is placed in the custody of:
         Person or organization
         Address (only if above is an organi=ation)
         City and State                                               Tel No.
who agrees (a) to supervise the defendant, (b) use every effort to assure the defendant's appearance at all court proceedings, and
(c) notify the court immediately ifthe defendant violates a conditions of release or is no longer in the custodian's custody.


                                                                                 Signed:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                              Custodian or Proxy


(7)       The defendant shall:


(7b)      Comply with pretrial services supervision, and abide by all conditions of release as directed by Pretrial ~ervices. You
          are required to inform Pretrial Services within 24 hours of any contact with law enforcement, including but not limited
          to, any arrest, questioning (excludes inst~t offense), or traffic stop

(7c)      Maintain or actively seek employment, as directed by Pretrial Services.

(7g2)      Do not apply for/obtain a passport.

(7h 1)    Travel is restricted to State of Hawaii;      inte~-island   travel must be approved in advance by Pretrial Services.

(7m 1) Contact is prohibited directly, indirectly, or through third parties with: co-defendants, co-conspirators, or witnesses, or
       victim(s) in this and any related case, except in the presence of defense counsel. The U.S. Attorney's Office will
       provide Pretrial Services with initial and updated lists of names of persons with whom contact is prohibited.

(7s 1)    You are prohibited from owning, possessing, or controlling any firearm or ammunition. Immediately surrender all
          firearms and ammunition to an agent approved by Pretrial Services. Remove any firearms from the residence no
          later than April 10, 2019, and provide documentation to Pretrial Services.

(7y)      You must contribute toward the costs of the services required by this bond, to the extent you are financially able to do
          so, as determined by Pretrial Services.

(9a)      In conjunction with the Ho'okele program, the Court authorizes the defendant to participate in voluntary stress and
          anxiety counseling as arranged by Pretrial Services.
            Case 1:19-cr-00040-LEK Document 17 Filed 04/10/19 Page 3 of 3                                       PageID #: 37

AO I 99C ( Rev.09/08) A dvice of Penalties                                                                                         Pa 0 e 3 of 3
                                                                                                               Case Number: CR 19-00040-LEK-1


                                             ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADV ISED OF THE FOLLOWING PENALT IES AND SANCTIONS:

          Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfe iture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
          While on release, if you commit a federal fe lony offense the punishment is an additional prison term of not more than ten
years and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will
be consecutive (i.e., in addition to) to any other sentence you receive.
          It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation; tamper
with a wirness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt to
intimidate a witness, victim, juror, informant, or officer of the court. The penalties fo r tampering, retaliation, or intim idation are
significantly more serious if they involve a killing or attempted ki lling.
          If, after release, you knowingly fa il to appear as the conditions of release require, or to surrender to serve a sentence, you may
be prosecuted for fai ling to appear or surTender and additional punishment may be imposed. If you are convicted of:
          ( I)        an offense punishable by death, Iife imprisonment, or imprisonment for a term of fifteen years or more - you will be
                     fined not more than $250,000 or imprisoned for not more than I0 years, or both;
         (2)         an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be
                     fined not more than $250,000 or imprisoned for not more than fi ve years, or both;
          (3)        any other fe lony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
          (4)        a 111 isdemeanor - you wiII be fined not more than $ 100,000 or imprisoned not more than one year, or both.
          A term of imprisonment imposed for fai lure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a fai lure to appear or surrender may result in the forfeiture of any bond posted.

                                                   Acknowledgment of the Defendant

I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions of
release, to appear as directed, and surrender to serve any sentence imposed. I am aware oft      enalties and sanctions set forth above.

                                                                                     ~~
                                                                                              Defendant's Signature


                                                                                                   City and State



                                              Directions to the United Sta tes Marshal

(X)        The defendant is ORDERED released after processing.
( )        The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or j udge that the
           defendant has posted bond and/or compl ied with all other conditions for re . If still in custody, the defendant must be
           produced before the appropriate judge at the time and place specifi  .


Date:      04/05/2019


                                                                  Barry M. Kurren, United States Magistrate Judge
                                                                                           Printed name and 1i1/e
